Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance is that claims 8 and 19 each similarly recite “a timer that provides a timer value based on the first drive signal; and a processor configured to:…(ii) determine a first time at which the first corneal glint is detected; and (iii) estimate a first position of the cornea along the first axis based on the first time” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Aleem et al. (US 2017/0115483); Zecchini et al. (US 2018/0189977); Dunfield (US 2002/0014579); Spitzer (US 2016/0240013); Bush et al. (US 2004/0120023); Collet et al. (US 2008/0266818); Guenter (US 2017/0123489)) disclose an eye tracking system utilizing a MEMS scanner (See the Non-Final Rejection dated 3 September 2021), where Collet et al. generally disclose using a timer in a scanner system.  However, the closest prior art fails to teach the specifically claimed features as highlighted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
15 March 2022